Citation Nr: 0606060	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1982 to June 1989. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for a right knee disability, rated 10 percent (as 
arthritis).  The veteran disagreed with the rating assigned.  
In April 2004, the Board remanded the claim for further 
development.  A July 2005 rating decision increased the 
combined rating to 20 percent, by granting a separate 10 
percent rating for instability.  A supplemental statement of 
the case (SSOC) issued later in July 2005 indicated that the 
veteran had been granted a 30 percent combined rating, and 
the Board remanded the claim, again, in November 2005 to 
clarify the inconsistency.  In a December 2005 SSOC the RO 
clarified that the combined rating was indeed 20 percent, and 
that the statement of case (SOC) issued in July 2005 had been 
in error.

In a January 2006 statement response to the December 2005 
SSOC, the veteran indicated that he had not been provided 
with copies of the March/July 2005 SSOC.  The record 
indicates that this SSOC was mailed to the veteran at the 
same address to which the later, December 2005, SSOC was 
mailed.  Regardless, the December 2005 clarified that the 
July 2005-issued SSOC was in error, and explained the basis 
for the current combined 20 percent rating.  Consequently, 
the veteran was not prejudiced any non-receipt of the July 
2005 SSOC.    


FINDING OF FACT

Throughout the appeal period the veteran's right knee 
disability has been manifested by arthritis with painful 
motion and slight instability; moderate instability or 
compensable limitation of flexion or extension has not been 
shown.  




CONCLUSION OF LAW

A combined rating in excess of 20 percent is not warranted 
for the veteran's right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5010, 5257, 5260, 5261 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A June 2003 statement of the case (SOC) properly (See 
VAOPGCPREC 8-2003 (December 2003)) provided the veteran 
notice on the "downstream" issue of an increased rating.  A 
subsequent June 2004 letter indicated that VA was responsible 
for obtaining relevant records from any federal agency, and 
that VA would make reasonable efforts to obtain records not 
held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised him to submit any evidence 
in his possession pertaining to his claim.  A December 2005 
SSOC provided the text of applicable regulations and 
explained what the evidence showed and why the veteran's 
claim was denied; the veteran was also advised that an 
earlier SSOC issued in July 2005 was erroneous.  The veteran 
has had the opportunity to respond.  Notice is complete.  

Regarding VA's duty to assist, the RO has obtained available 
pertinent medical evidence.  The veteran was also provided VA 
medical evaluations in September 2002 and February 2005.  
Pursuant to the Board's April 2004 remand, the RO 
specifically advised the veteran that it was unable to obtain 
records from Dr. B.L. and that it was ultimately his 
responsibility to obtain and submit such records.   The 
veteran has not identified any additional evidence pertinent 
to this claim.  VA's assistance obligations are met.  He is 
not prejudiced by the Board's proceeding with appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

September 2002 VA right knee X-rays produced diagnostic 
impressions of postoperative changes of prior ACL repair and 
slight narrowing of the medial compartment joint space.  

On VA orthopedic examination in September 2002, the diagnosis 
was anterior cruciate ligament tear, torn medial meniscus, 
status post debridement with degenerative joint disease right 
knee.  The veteran reported that he had pain in the medial 
aspect of the knee on a daily basis, and that the pain would 
wake him at night.  The knee ached with driving and climbing 
and descending stairs, and would swell intermittently.  There 
was no crepitation, popping or locking.  He could stand up to 
half an hour, and did not use a brace, cane or crutch.  He 
took aspirin intermittently.  He asserted that the range of 
knee motion was chronically reduced, and he experienced near 
collapses of the knee.  Flare-ups of pain occurred on the 
average of twice weekly, at which times there was no 
additional motion loss, but there was increased pain with 
motion, ambulation, standing etc.  At such times he limped.  
Physical examination revealed a well-healed anterior cruciate 
ligament reconstruction.  There was tenderness of the medial 
joint space and clicking in the knee joint on range of 
motion, which was from 0 to 130 degrees.  There was no 
lateral collateral, medial collateral, or cruciate ligament 
laxity, and McMurray's maneuver was negative.  The examiner 
did not expect additional motion loss during flare-ups, but 
expected moderately severe, diminished ambulatory endurance 
and moderate alteration in gait from limping.  The examiner 
indicated that he had reviewed the September 2002 X-rays, 
which had been ordered.  

In January 2003, the veteran's representative cited the 
veteran's complaints that his knee was very weak and stiff 
after a couple of full motions or on waking in the morning.  
He continually had a lack of right knee endurance, as well as 
swelling after any type of repetitive use or descending 
stairs.  If the knee started feeling better and he tried to 
use it like a normal person, he would suffer incapacitating 
swelling and pain, no matter what he tried for relief.  He 
was unable to squat, kneel, run or hike due to the pain and 
stiffness, and frequently wore a hinged brace.  The knee had 
gone out on him occasionally, and he had to slow down and 
become more careful when doing anything.  The increased 
severity of the knee disability had stopped him from running, 
hiking, sports of any kind, both water and snow skiing and 
hunting.  He was concerned about his ability to continue work 
in the near future due to limited mobility.

In an August 2003 Form 9, the veteran's representative 
indicated that contrary to the report on September 2002 VA 
examination, the veteran did have his knee give out on him on 
several occasions.  As a result, in all of his activities he 
would consciously restrict his movements to avoid re-injuring 
his knee.  The knee would also pop out to the right on 
occasion.  During an incident response at work he injured the 
knee, causing it to swell and requiring ice packs for nearly 
two weeks.  The veteran's main job required him to climb and 
descend ladders while carrying rolls of wire or cable and to 
go underground into tunnels and repair lines.  He also had to 
remove heavy manhole covers and run long strands of cable 
underground.  This put a lot of strain on his knee and in 
turn caused him a lot of pain.  

On February 2005 VA orthopedic examination the diagnosis was 
postoperative meniscectomy and anterior cruciate ligament 
reconstruction, right knee, with mild medial narrowing of the 
joint.  The veteran reported that if he drove for more than 
an hour or was overactive he would get severe pain in his 
knee.  If the knee was overused during the day he would have 
a lot of pain at night.  If the knee twisted slightly he 
would get a feeling of instability and a catch in the knee 
(but the catch was not described as an actual locking 
episode).  The catch happened only occasionally, and was not 
a common occurrence.  The veteran used an ace bandage, 
particularly if he was going to have a busy day and be on his 
feet a lot.  On physical examination, there was mild atrophy 
of the right thigh.  There was no calf atrophy.  Range of 
motion of the right knee was from complete extension to 135 
degrees flexion, with some pain on extreme flexion.  There 
was no effusion in the knee joint and no particular 
tenderness over any of the scars or over the knee joint.  The 
medial and lateral collateral ligaments were intact 
clinically, and even with a few degrees of flexion, the 
medial and lateral collateral ligaments were stable.  This 
indicated to the examiner that there was probably not any or 
not much narrowing of the medial compartment of the knee.  
The Lachman test was slightly positive, and there was minimal 
instability of the knee in anterior displacement of the tibia 
on the femoral condyles.  

X-rays of the right knee showed two bone tunnels, one in the 
lateral condyle of the femur and the second in line with the 
first in the medial condyle of the tibia.  There were two 
staples, one at the upper end of the upper tunnel and one at 
the lower end of the lower tunnel.  These were where the 
semitendinosus was anchored proximally and distally.  There 
were no arthritic changes.  

The examiner commented that the veteran's knee did not show a 
severe arthritic change or loss of range of motion, but had 
had a very significant injury and was symptomatic, with loss 
of a great deal of normal usage of the knee because of the 
remaining symptoms of instability and pain in the joint.  
These symptoms were present even with moderate activity.  The 
examiner believed that the knee would probably have an early 
arthritic change in spite of the fact that the ligaments were 
intact, including the rebuilt anterior cruciate ligament.  
Because of this instability and because of the pain, which 
had continued, most of what the examiner felt to be permanent 
impairment of the joint would have to be included in the 
Deluca criteria category for instability and for gradual 
onset of arthritic change in the joint.  The examiner 
believed that because of these factors, the Deluca criteria 
would be equal to 30 percent loss of function of the right 
knee.  

In a January 2006 statement, the veteran contended that his 
right knee had more than mild lateral laxity as it had 
collapsed inward on several occasions causing him to fall.  
His knee muscles were in good tone as a result of 
strengthening exercises but still did not stop his knee from 
collapsing.  After one of the episodes he would have to go 
through a week of recovery including icing to bring down the 
swelling before the knee would be as strong as prior to 
collapse.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted here, as the degree of impairment due to the right 
knee disability has not varied significantly during the 
appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

The veteran's right knee disability is currently rated 10 
percent disabling under Code 5010 (for traumatic arthritis 
with painful motion) and 10 percent under Code 5257 (for 
slight instability).  Under Code 5010, degenerative arthritis 
is rated based on limitation of motion under the diagnostic 
codes applicable to the affected body part.  38 C.F.R. § 
4.71a.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

The Codes applicable to limitation of motion of the knee 
include Code 5260, limitation of flexion of the knee and Code 
5261, limitation of extension of the knee.   Under Code 5260, 
limitation of flexion is rated 30 percent when to 15 degrees; 
20 percent when to 30 degrees; 10 percent, when to 45 
degrees; and 0 percent, when to 60 degrees.  38 C.F.R. 
§ 4.71a.  Under Code 5261, limitation of extension is rated 
50 percent, when to 45 degrees; 40 percent, when to 30 
degrees; 30 percent, when to 20 degrees; 20 percent when to 
15 degrees; 10 percent, when to 10 degrees; and 0 percent, 
when to 5 degrees.  38 C.F.R. § 4.71a.  

The evidence of record reveals findings of flexion to at 
least 130 degrees and normal extension to 0 degrees.  
Consequently, a compensable rating is not available to the 
veteran under either of these Codes and the veteran's 
schedular rating for limitation of motion of the knee is 
limited to the 10 percent awarded under Code 5010 for 
arthritis with painful motion.  

Under Code 5257 a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 
30 percent rating for severe subluxation or lateral 
instability.  In the instant case the February 2005 VA 
examination found minimal instability of the knee in anterior 
displacement of the tibia on the femoral condyles, with 
stable medial and collateral ligaments and the earlier 
September 2002 VA examination found no lateral collateral, 
medial collateral or cruciate ligament laxity.  There is no 
evidence of subluxation, and given the February 2005 finding 
of minimal instability of the anterior displacement of the 
tibia, the 10 percent rating already awarded is the 
appropriate rating for the slight instability shown.  A 20 
percent rating (for moderate instability) is not warranted, 
as there is no objective evidence of moderate right knee 
instability.  The veteran contends that his right knee has 
more than mild laxity as it had collapsed inward on several 
occasions.  However, such a greater degree of laxity (to the 
point of collapse) has not been clinically noted.  While the 
veteran may be competent to comment on how he feels his knee 
impairment limits him, his contentions are not competent 
evidence of the actual severity of disability, which is a 
medical determintation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  The February 2005 VA orthopedic examiner 
did find that the Deluca criteria would be equal to 30 
percent loss of function of the right knee.  However, given 
that the veteran's overall knee range of motion when tested 
is very close to normal and he is already receiving ten 
percent ratings for both arthritis with painful motion and 
slight instability, the Board finds that the 30 percent loss 
of function has been appropriately compensated.  
The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right hip disability.  38 C.F.R.  § 3.321.  While the veteran 
has expressed concern about his ability to continue work in 
the near future due to limited mobility, the record reflects 
that he continues in his employment.  Consequently, referral 
for extraschedular consideration is not suggested by the 
record.

As the record does not show entitlement to a combined rating 
in excess of 20 percent on a schedular basis, or that 
extraschedular consideration is indicated, the preponderance 
of the evidence is against the claim.  Hence, it must be 
denied.  


ORDER

A combined rating in excess of 20 percent for right knee 
disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


